DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 09/22/2022 has been entered:
Claim 1 – 10 remain pending in the application;
Claim 1, 2 and 5 – 10 are amended.

Applicant’s amendments overcome each and every 101 and 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 07/22/2022. The corresponding 101 and 112 (b) claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended claim to include limitations “identify a plurality of peak detection periods in the Doppler waveform based on polarity values of the second-order differential Doppler waveform, the plurality of peak detection periods in the Doppler waveform include a curve of a detection target peak of the Doppler waveform each peak detection period is defined by a first time point and a second time point,” applicant submitted on p.9 – 12 that “Shimuta et al. merely disclose obtaining a second order differential pulse wave and it is a preference to detect a peak after converting the photoelectric pulse to an acceleration pulse”; “Shimuta et al. are still deficient with respect to using a polarity of the second order differential waveform to identify peak detection periods (see Fig. 5 of the present application). Additionally, Shimuta et al. may disclose detecting a peak but do not disclose detecting "a plurality of peak detection periods ... each peak detection period [being] defined by a first time point and a second time point," as set forth in claim 1.” Applicant’s arguments have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection for the following reasons.
First, Shimuta does explicitly teach the second-order differential process of pulse waveform and peak detection based on the second-order differential signal result from the process (see Shimuta; [0063], [0064]). In addition, Shimuta also teach such peak detection is performed within a normal range of pulse interval (see Shimuta; [0064), which means there is a time range set for peak detection.
Second, as recited on p.11 of the Non-Final Office Action mailed on 07/22/2022, polarity in second order differential signal represent the shape of original signal, pertinent art “The sign of the Second Derivative” is also mentioned in the rejection to provide such evidence of inherent mathematical property. The polarity or sign of second-order differential profile can be used to identify the peak location.
Third, for the purpose of compact prosecution, the above pertinent art is introduced in new grounds of rejection to further clarify the inherent mathematical property and the rational to derive obviousness from the combined teaching of cited references. See detail in later 103 rejection. 
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 9 and 10, applicant amended the claim to include similar limitations as amended in claim 1, and applicant’s argument submitted on p.12 rely on supposed similar deficiencies with the rejection of claim 1. Applicant’s arguments are not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.12 rely on supposed deficiencies with the rejection of parent claim 1. Applicant’s arguments are not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.9 – 12 have been fully considered, but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 2006/0052704 A1; published on 03/09/2006) (hereinafter "Baba") in view of Shimuta et al. (US 2015/0366473 A1; published on 12/24/2015) (hereinafter "Shimuta"), and in evidence of Massey University (The Sign of the Second Derivative; http://mathsfirst.massey.ac.nz/Calculus/Sign2ndDer/summary.html) (hereinafter “Massey University”).

Regarding claim 1, Baba teaches an ultrasonic diagnostic apparatus ("The arrangement of an ultrasonic Doppler diagnostic apparatus and the basic operation of each unit in an embodiment of the present invention will be described below with reference to FIGS. 1 to 10." [0057]) comprising:
a computing device ("… and a data generating unit 4 … further comprises a blood flow evaluating unit 6 ..." [0058]; "… the above diagnostic parameter measurement may be performed by a medical workstation, personal computer, or the like ..." [0200]) configured to
generate a Doppler waveform based on a signal ("Doppler signal detecting unit 42 which detects a Doppler signal by performing quadrature detection of the reception signal …" [0066]) obtained by transmitting and receiving an ultrasonic wave ("… the transmission unit 21 which generates a driving signal for making the ultrasonic probe 3 emit transmission ultrasonic waves and the reception unit 22 which performs phased addition of reception signals from the ultrasonic probe 3." [0061]),
obtain, for each of the plurality of identified peak detection periods, a peak scale based on respective durations of the peak detection periods and respective peak values of the Doppler waveform in the identified peak detection periods ("... a local maximum/minimum detecting unit 62 which detects a local maximum/minimum pair with respect to this trace waveform, and a cardiac cycle setting unit 63 which sets a cardiac cycle on the basis of the heartbeat information of the object ... on the basis of a selection criterion set in advance ..." [0081]); and
detect one or more peaks in the Doppler waveform based on the obtained peak scales corresponding to each of the plurality of peak detection periods ("… a feature amount selecting unit 64 which selects E and A waves as feature amounts of a trace waveform in left ventricular blood inflow measurement from a plurality of local maximum/minimum pairs in the set cardiac cycle on the basis of a selection criterion set in advance ..." [0081]).
Baba fails to explicitly teach the computing device is configured to apply a second-order differentiation process to the generated Doppler waveform to obtain a second-order differential Doppler waveform; and identify a plurality of peak detection periods in the Doppler waveforms based on polarity values of the second-order differential Doppler waveform, the plurality of peak detection periods in the Doppler waveform include a curve of a detection target peak of the Doppler waveform, each peak detection period is defined by a first time point and a second time point.
However, in the same field of endeavor, Shimuta teaches a computing device (“This process is executed by the signal processing unit 30 …” [0062]) configured to
apply a second-order differentiation process to the generated Doppler waveform to obtain a second-order differential Doppler waveform ("… and the second order differential processor 325, and extracts a pulsation component by performing filtering processing as well as performing a second order differential processing on the photoelectric pulse wave signal having been amplified in the amplifying section 321." [0045]; "... an acceleration pulse wave is obtained through performing second order differential on the photoelectric pulse wave signal." [0063]); and
identify a plurality of peak detection periods in the Doppler waveforms ("Next, in step S104, peaks of the electrocardiographic signal and the photoelectric pulse wave signal (acceleration pulse wave signal) are detected, respectively. Peak detection of the electrocardiographic signal and peak detection of the photoelectric pulse wave signal (acceleration pulse wave signal) are performed within a normal range of a heartbeat interval and a normal range of a pulse interval, respectively." [0064]) based on polarity values of the second-order differential Doppler waveform, the plurality of peak detection periods in the Doppler waveform include a curve of a detection target peak of the Doppler waveform (It is an inherent math property of any waveform that a positive second derivative means a concave up shape (valley) and a negative second derivative means a concave down shape (peak)), each peak detection period is defined by a first time point and a second time point (“… performed within a normal range of a heartbeat interval and a normal range of a pulse interval, respectively." [0064]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the peak detection as taught by Baba with the second order differential process as taught by Shimuta. Doing so would make it possible that "the peaks of the electrocardiographic signal and the photoelectric pulse wave signal can be more accurately specified" (see Shimuta; [0009]).
In addition, Massey University teaches “If the second derivative is positive at a point, the graph is concave up at that point. If the second derivatives positive at a critical point, then the critical point is a local minimum”; “If the second derivative is negative at a point, the graph is concave down. If the second derivative is negative at a critical point, then the critical point is a local maximum.” The sign or polarity of second derivatives represent the peak or valley property of the signal. It is also shown in the Figure of second derivatives profile on page.3, when there is a sign change, it always corresponding to a signal profile shape change as shown in the Figure of original signal profile on page.2. This is fundamental mathematical property and will not change for different signals. Any one with ordinary skill in the art will recognize the two sign change points in the second order derivatives as the range or window for a local maximum or peak, since it is described by the math.
Further, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, considering the second order differential wave signal (the acceleration pulse wave signal) as taught by Shimuta, one with ordinary skill will take the sign or polarity as the approximate location to detect peak since it is inherent mathematical property of the peak in the math as illustrated by Massey University.

Regarding claim 2, Baba in view of Shimuta and in evidence of Massey University teaches all claim limitations, as applied in claim 1, and Baba further teaches wherein the peak scale increases as a respective peak value of the Doppler waveform increases ("… a plurality of local maximum/minimum pairs in the set cardiac cycle on the basis of a selection criterion set in advance …" [0081]).

Regarding claim 5, Baba in view of Shimuta and in evidence of Massey University teaches all claim limitations, as applied in claim 1, and Baba further teaches wherein regarding a Doppler waveform for a single heartbeat ("The cardiac cycle setting unit 63 sets a cardiac cycle on the basis of the heartbeat information of the object which is supplied from the living body measuring unit 9." [0086]), the computing device detects, of two of the peak detection periods that have top two peak scales, a peak of the Doppler waveform in a peak detection period in an earlier time phase as a peak of an E wave, and detects a peak of the Doppler waveform in the other peak detection period in a later time phase as a peak of an A wave ("In this storage circuit, a selection criterion for the selection of an E wave (early diastoric flow) and A wave (atrial contraction flow) from a plurality of local maximum/minimum pairs set in a trace waveform is stored in advance as database data." [0087]).

Regarding claim 6, Baba in view of Shimuta teaches all claim limitations, as applied in claim 2, and Baba further teaches wherein regarding a Doppler waveform for a single heartbeat ("The cardiac cycle setting unit 63 sets a cardiac cycle on the basis of the heartbeat information of the object which is supplied from the living body measuring unit 9." [0086]), the computing device detects, of two of the peak detection periods that have top two peak scales, a peak of the Doppler waveform in a peak detection period in an earlier time phase as a peak of an E wave, and detects a peak of the Doppler waveform in the other peak detection period in a later time phase as a peak of an A wave ("In this storage circuit, a selection criterion for the selection of an E wave (early diastoric flow) and A wave (atrial contraction flow) from a plurality of local maximum/minimum pairs set in a trace waveform is stored in advance as database data." [0087]).

Regarding claim 9, Baba teaches an ultrasonic diagnostic method ("The arrangement of an ultrasonic Doppler diagnostic apparatus and the basic operation of each unit in an embodiment of the present invention will be described below with reference to FIGS. 1 to 10." [0057]) comprising:
generating a Doppler waveform based on a signal ("Doppler signal detecting unit 42 which detects a Doppler signal by performing quadrature detection of the reception signal …" [0066]) obtained by transmitting and receiving an ultrasonic wave ("… the transmission unit 21 which generates a driving signal for making the ultrasonic probe 3 emit transmission ultrasonic waves and the reception unit 22 which performs phased addition of reception signals from the ultrasonic probe 3." [0061]),
obtaining, for each of the plurality of identified peak detection periods, a peak scale based on respective durations of the peak detection periods and respective peak values of the Doppler waveform in the identified peak detection periods ("... a local maximum/minimum detecting unit 62 which detects a local maximum/minimum pair with respect to this trace waveform, and a cardiac cycle setting unit 63 which sets a cardiac cycle on the basis of the heartbeat information of the object ... on the basis of a selection criterion set in advance ..." [0081]); and
detecting one or more peaks in the Doppler waveform based on the obtained peak scales corresponding to each of the plurality of peak detection periods ("… a feature amount selecting unit 64 which selects E and A waves as feature amounts of a trace waveform in left ventricular blood inflow measurement from a plurality of local maximum/minimum pairs in the set cardiac cycle on the basis of a selection criterion set in advance ..." [0081]).
Baba fails to explicitly teach applying a second-order differentiation process to the generated Doppler waveform to obtain a second-order differential Doppler waveform; and identifying a plurality of peak detection periods in the Doppler waveforms based on polarity values of the second-order differential Doppler waveform, the plurality of peak detection periods in the Doppler waveform include a curve of a detection target peak of the Doppler waveform, each peak detection period is defined by a first time point and a second time point.
 However, in the same field of endeavor, Shimuta teaches applying a second-order differentiation process to the generated Doppler waveform to obtain a second-order differential Doppler waveform ("… and the second order differential processor 325, and extracts a pulsation component by performing filtering processing as well as performing a second order differential processing on the photoelectric pulse wave signal having been amplified in the amplifying section 321." [0045]; "... an acceleration pulse wave is obtained through performing second order differential on the photoelectric pulse wave signal." [0063]); and
identifying a plurality of peak detection periods in the Doppler waveforms ("Next, in step S104, peaks of the electrocardiographic signal and the photoelectric pulse wave signal (acceleration pulse wave signal) are detected, respectively. Peak detection of the electrocardiographic signal and peak detection of the photoelectric pulse wave signal (acceleration pulse wave signal) are performed within a normal range of a heartbeat interval and a normal range of a pulse interval, respectively." [0064]) based on polarity values of the second-order differential Doppler waveform, the plurality of peak detection periods in the Doppler waveform include a curve of a detection target peak of the Doppler waveform (It is an inherent math property of any waveform that a positive second derivative means a concave up shape (valley) and a negative second derivative means a concave down shape (peak)), each peak detection period is defined by a first time point and a second time point (“… performed within a normal range of a heartbeat interval and a normal range of a pulse interval, respectively." [0064]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the peak detection as taught by Baba with the second order differential process as taught by Shimuta. Doing so would make it possible that "the peaks of the electrocardiographic signal and the photoelectric pulse wave signal can be more accurately specified" (see Shimuta; [0009]).
In addition, Massey University teaches “If the second derivative is positive at a point, the graph is concave up at that point. If the second derivatives positive at a critical point, then the critical point is a local minimum”; “If the second derivative is negative at a point, the graph is concave down. If the second derivative is negative at a critical point, then the critical point is a local maximum.” The sign or polarity of second derivatives represent the peak or valley property of the signal. It is also shown in the Figure of second derivatives profile on page.3, when there is a sign change, it always corresponding to a signal profile shape change as shown in the Figure of original signal profile on page.2. This is fundamental mathematical property and will not change for different signals. Any one with ordinary skill in the art will recognize the two sign change points in the second order derivatives as the range or window for a local maximum or peak, since it is described by the math.
Further, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, considering the second order differential wave signal (the acceleration pulse wave signal) as taught by Shimuta, one with ordinary skill will take the sign or polarity as the approximate location to detect peak since it is inherent mathematical property of the peak in the math as illustrated by Massey University.

Regarding claim 10, Baba teaches an ultrasonic diagnostic program to be executed by a computing device of an ultrasonic diagnostic apparatus, the ultrasonic diagnostic program causing the computing device ("Each function described in each embodiment can also be realized by installing programs corresponding to the respective processes in a computer and unarchiving them in a memory. In this case, the programs which can cause the computer to execute the corresponding techniques ..." [0201]) to:
generate a Doppler waveform based on a signal ("Doppler signal detecting unit 42 which detects a Doppler signal by performing quadrature detection of the reception signal …" [0066]) obtained by transmitting and receiving an ultrasonic wave ("… the transmission unit 21 which generates a driving signal for making the ultrasonic probe 3 emit transmission ultrasonic waves and the reception unit 22 which performs phased addition of reception signals from the ultrasonic probe 3." [0061]),
obtain, for each of the plurality of identified peak detection periods, a peak scale based on respective durations of the peak detection periods and respective peak values of the Doppler waveform in the identified peak detection periods ("... a local maximum/minimum detecting unit 62 which detects a local maximum/minimum pair with respect to this trace waveform, and a cardiac cycle setting unit 63 which sets a cardiac cycle on the basis of the heartbeat information of the object ... on the basis of a selection criterion set in advance ..." [0081]); and
detect one or more peaks in the Doppler waveform based on the obtained peak scales corresponding to each of the plurality of peak detection periods ("… a feature amount selecting unit 64 which selects E and A waves as feature amounts of a trace waveform in left ventricular blood inflow measurement from a plurality of local maximum/minimum pairs in the set cardiac cycle on the basis of a selection criterion set in advance ..." [0081]).
Baba fails to explicitly teach the computing device is configured to apply a second-order differentiation process to the generated Doppler waveform to obtain a second-order differential Doppler waveform; and identify a plurality of peak detection periods in the Doppler waveforms based on polarity values of the second-order differential Doppler waveform, the plurality of peak detection periods in the Doppler waveform include a curve of a detection target peak of the Doppler waveform, each peak detection period is defined by a first time point and a second time point.
However, in the same field of endeavor, Shimuta teaches the ultrasonic diagnostic program causing the computing device (“… the programs stored in the ROM are executed by the CPU so as to realize functions of the above constituent elements.” [0042]) to:
apply a second-order differentiation process to the generated Doppler waveform to obtain a second-order differential Doppler waveform ("… and the second order differential processor 325, and extracts a pulsation component by performing filtering processing as well as performing a second order differential processing on the photoelectric pulse wave signal having been amplified in the amplifying section 321." [0045]; "... an acceleration pulse wave is obtained through performing second order differential on the photoelectric pulse wave signal." [0063]); and
identify a plurality of peak detection periods in the Doppler waveforms ("Next, in step S104, peaks of the electrocardiographic signal and the photoelectric pulse wave signal (acceleration pulse wave signal) are detected, respectively. Peak detection of the electrocardiographic signal and peak detection of the photoelectric pulse wave signal (acceleration pulse wave signal) are performed within a normal range of a heartbeat interval and a normal range of a pulse interval, respectively." [0064]) based on polarity values of the second-order differential Doppler waveform, the plurality of peak detection periods in the Doppler waveform include a curve of a detection target peak of the Doppler waveform (It is an inherent math property of any waveform that a positive second derivative means a concave up shape (valley) and a negative second derivative means a concave down shape (peak)), each peak detection period is defined by a first time point and a second time point (“… performed within a normal range of a heartbeat interval and a normal range of a pulse interval, respectively." [0064]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the peak detection as taught by Baba with the second order differential process as taught by Shimuta. Doing so would make it possible that "the peaks of the electrocardiographic signal and the photoelectric pulse wave signal can be more accurately specified" (see Shimuta; [0009]).
In addition, Massey University teaches “If the second derivative is positive at a point, the graph is concave up at that point. If the second derivatives positive at a critical point, then the critical point is a local minimum”; “If the second derivative is negative at a point, the graph is concave down. If the second derivative is negative at a critical point, then the critical point is a local maximum.” The sign or polarity of second derivatives represent the peak or valley property of the signal. It is also shown in the Figure of second derivatives profile on page.3, when there is a sign change, it always corresponding to a signal profile shape change as shown in the Figure of original signal profile on page.2. This is fundamental mathematical property and will not change for different signals. Any one with ordinary skill in the art will recognize the two sign change points in the second order derivatives as the range or window for a local maximum or peak, since it is described by the math.
Further, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, considering the second order differential wave signal (the acceleration pulse wave signal) as taught by Shimuta, one with ordinary skill will take the sign or polarity as the approximate location to detect peak since it is inherent mathematical property of the peak in the math as illustrated by Massey University.


Claim(s) 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Shimuta and in evidence of Massey University, as applied in claim 1 and 2 respectively, and further in view of Choong et al. (Preload dependence of doppler-derived indexes of left ventricular diastolic function in humans; published in 10/1987) (hereinafter "Choong").

Regarding claim 3, Baba in view of Shimuta and in evidence of Massey University teaches all claim limitations, as applied in claim 1, except wherein the peak scale is a value based on a time integrated value of the Doppler waveform in the peak detection period.
However, in the same field of endeavor, Choong teaches wherein the peak scale is a value based on a time integrated value of the Doppler waveform in the peak detection period ("For each Doppler profile analyzed, the following derived values were obtained: … 2) the total velocity-time integral , obtained by summing the velocity-time integrals of the E wave, diastasis and A wave ; 3) the contribution of the E and A waves to total filling, calculated by dividing the component velocity-time integral by the total velocity-time integral; and 4) the peak velocity of the E wave normalized to the total velocity-time integral ..." Page 802; "Figure 2. An example of a spectral display of the Doppler mitral flow velocity profile, demonstrating the various characteristics of the profile that were measured ... The velocity - time integrals of the E wave, A wave ..." Page 803; Choong teaches the velocity-time integrals of E wave and A wave are characteristic for Doppler profile, it is obvious to use these characteristics as criterion as taught by Baba, thus the E wave and A wave peaks can be expected detection results).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the peak detection criterion as taught by Baba with the Doppler mitral flow velocity profile characteristics as taught by Choong. By considering the velocity-time interval, it would be possible to utilize the Doppler flow velocity profile "as a measure of left ventricular diastolic properties in disease states" (see Choong; Page 800).

Regarding claim 4, Baba in view of Shimuta and in evidence of Massey University teaches all claim limitations, as applied in claim 2, except wherein the peak scale is a value based on a time integrated value of the Doppler waveform in the peak detection period.
However, in the same field of endeavor, Choong teaches wherein the peak scale is a value based on a time integrated value of the Doppler waveform in the peak detection period ("For each Doppler profile analyzed, the following derived values were obtained: … 2) the total velocity-time integral , obtained by summing the velocity-time integrals of the E wave, diastasis and A wave ; 3) the contribution of the E and A waves to total filling, calculated by dividing the component velocity-time integral by the total velocity-time integral; and 4) the peak velocity of the E wave normalized to the total velocity-time integral ..." Page 802; "Figure 2. An example of a spectral display of the Doppler mitral flow velocity profile, demonstrating the various characteristics of the profile that were measured ... The velocity - time integrals of the E wave, A wave ..." Page 803; Choong teaches the velocity-time integrals of E wave and A wave are characteristic for Doppler profile, it is obvious to use these characteristics as criterion as taught by Baba, thus the E wave and A wave peaks can be expected detection results).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the peak detection criterion as taught by Baba with the Doppler mitral flow velocity profile characteristics as taught by Choong. By considering the velocity-time interval, it would be possible to utilize the Doppler flow velocity profile "as a measure of left ventricular diastolic properties in disease states" (see Choong; Page 800).

Regarding claim 7, Baba in view of Shimuta, Choong and in evidence of Massey University teaches all claim limitations, as applied in claim 3, and Baba further teaches wherein regarding a Doppler waveform for a single heartbeat ("The cardiac cycle setting unit 63 sets a cardiac cycle on the basis of the heartbeat information of the object which is supplied from the living body measuring unit 9." [0086]), the computing device detects, of two of the peak detection periods that have top two peak scales, a peak of the Doppler waveform in a peak detection period in an earlier time phase as a peak of an E wave, and detects a peak of the Doppler waveform in the other peak detection period in a later time phase as a peak of an A wave ("In this storage circuit, a selection criterion for the selection of an E wave (early diastoric flow) and A wave (atrial contraction flow) from a plurality of local maximum/minimum pairs set in a trace waveform is stored in advance as database data." [0087]).

Regarding claim 8, Baba in view of Shimuta, Choong and in evidence of Massey University teaches all claim limitations, as applied in claim 4, and Baba further teaches wherein regarding a Doppler waveform for a single heartbeat ("The cardiac cycle setting unit 63 sets a cardiac cycle on the basis of the heartbeat information of the object which is supplied from the living body measuring unit 9." [0086]), the computing device detects, of two of the peak detection periods that have top two peak scales, a peak of the Doppler waveform in a peak detection period in an earlier time phase as a peak of an E wave, and detects a peak of the Doppler waveform in the other peak detection period in a later time phase as a peak of an A wave ("In this storage circuit, a selection criterion for the selection of an E wave (early diastoric flow) and A wave (atrial contraction flow) from a plurality of local maximum/minimum pairs set in a trace waveform is stored in advance as database data." [0087]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                 

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793